DETAILED ACTION
Claims 14, 35-39, 45-47 are currently pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	The inventions are: 
the inventions encompassed by claim 14, drawn to a method of altering expression of a gene selected from any of those listed in Tables 1-9 in a liver cell comprising contacting said liver cell with a compound selected from the group consisting of any of those taught herein; 
the inventions encompassed by claim 34-37, 46-47, drawn to a method of altering the occupancy of a signal center, the method comprising contacting the cell with a perturbation stimulus targeting at least one occupancy-dependent signaling center nucleic acid sequence selected from SEQ ID Nos: 36,627-71,281; and 
the inventions encompassed by claims 38-39, 45, drawn to a composition comprising an oligonucleotide that binds to at least a portion of an occupancy-dependent signaling center nucleic acid sequence selected from SEQ ID Nos: 36,627-71,281. 

If Applicant wishes to elect a method encompassed by claim 14, Applicant must elect the method of claim 14 and identify one specific gene selected from any of those listed in Tables 1-9.  To be clear, the methods of inhibiting each of the genes of the Tables are different inventions that lack unity of invention because the target genes do not share the same or corresponding technical feature (they are different genes).

If Applicant wishes to elect a method encompassed by claims 34-37, 46-47, Applicant must elect the method of claim 34-37, 46-47 and identify one specific occupancy-dependent signal center nucleic acid sequence selected from SEQ ID Nos: 36,627-71,281. To be clear, the methods of altering the occupancy of each of the signal centers are different inventions that lack unity of invention because the occupancy-dependent signaling center sequences do not share the same or corresponding technical feature (they are different sequences).

	If Applicant wishes to elect a composition encompassed by claims 38-39,45, Applicant must elect the composition claims 38-39 and 45, and identify on specific occupancy-dependent signaling center nucleic acid sequence selected from SEQ ID Nos: 36,627-71,281. To be clear, the compositions comprising an each oligonucleotide that binds to at least a portion of an occupancy-dependent signaling center nucleic acid sequence selected from SEQ ID Nos: 36,627-71,281 are different inventions that lack unity of invention because the occupancy-dependent 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of perturbation stimulus are as follows (e.g., see claims 35, 37, 46): 
(i) a CRISPR/Cas system, (ii) a zinc finger nuclease, (iii) a transcription  activator-like effector nuclease (TALEN), and (iv) a hybridizing oligonucleotide which includes antisense of claims 37 and 46.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  34-37, 46-47.

As indicated above, the methods of inhibiting each of the genes of the Tables lack unity of invention because the target genes do not share the same or corresponding technical feature (they are different genes); the methods of altering the occupancy of each of the signal centers lack unity of invention because the occupancy-dependent signaling center sequences do not share the same or corresponding technical feature (they are different sequences); and the compositions comprising an each oligonucleotide that binds to at least a portion of an occupancy-dependent signaling center nucleic acid sequence selected from SEQ ID Nos: 36,627-71,281 lack unity of invention because the occupancy-dependent signaling center sequences do not share the same or corresponding technical feature (they are different sequences).
Furthermore, the method of inhibiting each of the genes of Tables 1-9 lack unity of invention with the methods of altering the occupancy of a signal center and the compositions composition comprising an oligonucleotide that binds to at least a portion of an occupancy-dependent signaling center nucleic acid sequence, because they do not share the same or corresponding technical feature.
The methods of altering the occupancy of a signal center and the compositions comprising an oligonucleotide that binds to at least a portion of an occupancy-dependent signaling center nucleic acid sequence lack unity of invention because even though the inventions of these groups require the technical feature of an oligonucleotide that binds to at least a portion of an occupancy-dependent signaling center, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. .

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635